UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7186



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL BURGESS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria.    Claude M. Hilton, District
Judge. (CR-88-233-A, CA-92-1816-AM)


Submitted:   October 20, 1997             Decided:   October 29, 1997


Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Hideto Yamamoto, Alexandria, Virginia, for Appellant. Robert
Clifford Chesnut, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Anthony Burgess appeals from the district court's

order denying his motion for relief under 28 U.S.C. § 2255 (1994)

(current version at 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)).

In a prior appeal, this court vacated and remanded to the district

court to conduct an evidentiary hearing, with appointed counsel, to
determine whether Burgess requested his attorney to note an appeal

from his conviction. The district court concluded, after hearing

testimony from Burgess and his attorney, that Burgess had not, in

fact, asked his attorney to appeal. Our review of the transcript
from that hearing reveals that the district court's conclusion was

properly supported. Because Burgess failed to appeal, his other

claims are waived. See United States v. Emanuel, 869 F.2d 795, 796
(4th Cir. 1989) (nonconstitutional claims not raised on direct ap-

peal may not be asserted in a collateral proceeding). Accordingly,

we affirm the district court's judgment. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2